DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 23 December 2020 to the previous Office action dated 23 September 2020 is acknowledged.  Pursuant to amendments therein, claims 1, 3-4, 6-23, and 25-26 are pending in the application.
	New rejections under 35 U.S.C. 112 are made herein in view of applicant’s claim amendments.
The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 February 2019.
	Claims 1, 3-4, 6-16, 22-23, and 25-26 are under current examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-16, 22-23, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites that the enteric layer is at least 10% of the amount of the inner core, and applicant points to the specification page 35 Table 6 for support thereof, but Table 6 only discloses 10-14% as in new claim 26 rather than 10% or more as encompassed by claim 1, and the examiner cannot find support elsewhere in the specification for such recitation.  Claims 3-4, 6-16, 22-23, and 25 are rejected as depending from rejected claim 1 without remedying such deficiency.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-16, 22-23, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 26, percentages are recited without indication of whether the percentages are based on weight or volume or w/v or number or other basis.  Therefore, the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.  For purposes of compact prosecution, in this Office action the percentages are interpreted as being based on weight.  Claims 3-4, 6-16, 22-23, and 25 are rejected as depending on indefinite base claims without remedying such deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-13, 16, 22-23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heresco-Levy et al. (US 2014/0018349 A1; published 16 January 2014; of record) in view of Kramer et al. (US 2009/0214645 A1; published 27 August 2009; of record) and Kim et al. (WO 2018/043850 A1; published 08 March 2018; of record; citations herein to English machine translation made 18 March 2020; of record).
Heresco-Levy et al. discloses an oral dosage regimen of D-cycloserine at a dosage of about 500-1200 mg/day for treating depression (title; abstract; claim 1) in a single pharmaceutical composition (claim 6) wherein a particular embodiment is a tablet also comprising about 8-40 wt% carboxyvinyl polymer (i.e., poly(acrylic acid), carbomer, 
Heresco-Levy et al. does not disclose an excipient (c) or an isolation layer as claimed.
Kramer et al. discloses pharmaceutical compositions comprising pH-dependent drugs (title) wherein a subcoating of HPMC such as PHARMACOAT 603 or 606 along with 0-10 wt% plasticizer such as triacetin and 0-15 wt% antisticking agent such as talcum is used to isolate (i.e., prevent interaction between) the tablet core from the enteric coat (paragraph [0044]-[0046]).  Additional excipients commonly found in pharmaceutical compositions include lubricant magnesium stearate (paragraphs [0031], [0033]) and polymer hydroxypropyl cellulose (HPC) as retarding agent (paragraphs [0027]-[0028]).  EUDRAGIT L100-55 (i.e., poly(methacrylic acid-co-ethyl acrylate) in a ratio of 1:1), and ACRYL-EZE, may be used for enteric coating (paragraph [0043]).  The subcoating comprises about 4-10 wt% of large tablets and the enteric coating comprises about 8-20 wt% for large tablets (paragraph [0066]).

It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heresco-Levy et al., Kramer et al., and Kim et al. by adding lubricant such as 
Regarding the claimed recitation of “free of mannitol”, Heresco-Levy et al. discloses mannitol as an optional carrier/excipient, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the 
Regarding the claimed recitation of “free of pH adjuster”, Heresco-Levy et al. does not teach any such pH adjuster in the composition as summarized above.  Although Kramer et al. and Kim et al. may teach such pH adjusters, nevertheless Heresco-Levy et al. teaches cycloserine dosage forms that do not include such pH adjusters, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make cycloserine dosage forms, such as the composition of Heresco-Levy et al. in view of Kramer et al. and Kim et al. as discussed above, without a pH adjuster, with a reasonable expectation of success.  It is noted that although Kim et al. describes calcium carbonate and sodium carbonate as pH adjusters, they are not considered as pH adjusters in the context of the instant claims since claim 1 explicitly recites them as optionally included, and since the specification categorizes them as disintegrating agents.
Regarding the percentages/amounts recited in claims 1, 13, and 26, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the tablet of Heresco-Levy et al. in view of Kramer et al. and Kim et al. as discussed above with a subcoating comprising about 4-10 wt% of the tablet and an enteric coating comprising about 8-20 wt% of the tablet as suggested by Kramer et al., with a reasonable expectation of success, resulting in a 543-2000 mg tablet with about 22-200 mg subcoating and about 43-400 mg enteric prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
Regarding claims 8 and 9, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Kramer et al. as discussed above and to use EUDRAGIT L100-55 (i.e., poly(methacrylic acid-co-ethyl acrylate) in a ratio of 1:1) or ACRYL-EZE as the enteric coat on the tablet of Heresco-Levy et al. in view of Kramer et al. and Kim et al. as discussed above, with a reasonable expectation of success, given that Heresco-Levy et al. teaches use of a polymethacrylate enteric coat, and given that EUDRAGIT L100-55 and ACRYL-EZE are polymethacrylates known for use as an enteric coating per Kramer et al.  Regarding claim 9, such constituents at such concentrations are encompassed by ACRYL-EZE.
Regarding claim 11, although Kramer et al. does not disclose such molecular weight range, Kramer et al. discloses that different HPMC polymers can be used such as PHARMACOAT 603 or 606, which vary in molecular weight, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize isolation between core and enteric coat in the tablet of Heresco-Levy et al. in view of Kramer et al. and Kim et al. as discussed above by varying the HPMC molecular weight of the isolation subcoating, such as using an average molecular weight of 50,000-125,000 Da as claimed, with a reasonable 
Regarding claim 12, it would also have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include in the tablet of Heresco-Levy et al. in view of Kramer et al. and Kim et al. as discussed above 0-10 wt% plasticizer such as triacetin and 0-15 wt% antisticking agent such as talcum in the subcoating as discussed above as suggested by Kramer et al., with a reasonable expectation of success.  Thus, such subcoating would comprise 75-100 wt% HPMC.  Such concentrations overlap the claimed concentrations, and a prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
Regarding claim 22, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the tablet of Heresco-Levy et al. in view of Kramer et al. and Kim et al. as discussed above with croscarmellose as suggested by Kim et al. also included in the tablet core thereof, and wherein such tablet core also includes MCC and magnesium stearate as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to include another disintegrant therein to promote disintegration of tablets in the gastrointestinal tract as suggested by Kim et al. given that Heresco-Levy et al. suggests including suitable disintegrators therein as discussed above, given that Kim et al. discloses that croscarmellose is a suitable disintegrant in cycloserine pharmaceutical compositions, and also given that it is prima facie obvious to combine 
Regarding claim 23, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the tablet of Heresco-Levy et al. in view of Kramer et al. and Kim et al. as discussed above with HPC as suggested by Kramer et al. also included in the tablet core thereof, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to include a retarding agent therein as suggested by Kramer et al. for pharmaceutical compositions comprising pH-dependent drugs, given that cycloserine is a pH-dependent drug as disclosed by Kim et al.
Regarding claim 24, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the tablet of Heresco-Levy et al. in view of Kramer et al. and Kim et al. as discussed above without mannitol therein, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because Heresco-Levy et al. discloses mannitol as a carrier/excipient that can be added thereto, and therefore mannitol is optional and would have been obvious to not include therein.  See, e.g., Upsher-Smith Labs., Inc. v. Pamlab, LLC, 412 F.3d 1319, 1322, 75 USPQ 2d 1213, 1215 (Fed. Cir. 2005) (“The European Application’s ‘optional inclusion’ of antioxidants teaches vitamin supplement compositions that both do and do not contain antioxidants. Thus, because compositions made according to the European Application that do not contain anti-oxidants would .

Claims 1, 3-4, 8-13, 15-16, 22-23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heresco-Levy et al. in view of Kramer et al. and Kim et al. as applied to claims 1, 8-13, 16, 22-23, and 25-26 above, and further in view of Brown (US 2014/0302132 A1; published 09 October 2014; of record).
Heresco-Levy et al., Kramer et al., and Kim et al. are relied upon as discussed above.
Heresco-Levy et al., Kramer et al., and Kim et al. do not disclose particles or nanocrystals as claimed in claims 3 and 15.
Brown discloses pharmaceutical compositions comprising nanocrystals (title) with pharmaceutical particle size in the range of from 0.01-10 microns (abstract) wherein such reduced particle sizes improves oral absorption (paragraph [0003]) and wherein such nanocrystals may be incorporated into tablets (paragraph [0004]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heresco-Levy et al., Kramer et al., Kim et al., and Brown by formulating the D-cycloserine in the tablet of Heresco-Levy et al. in view of Kramer et al. and Kim et al. as discussed above in the form of nanocrystals having particle size of 0.01-10 microns as suggested by Brown, with a reasonable expectation of success.  A person of ordinary 
Such particle size range of 0.01-10 microns overlaps with the claimed range of about 0.05-500 microns, and a prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).

Claims 1, 6-14, 16, 22-23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heresco-Levy et al. in view of Kramer et al. and Kim et al. as applied to claims 1, 8-13, 16, 22-23, and 25-26 above, and further in view of Gupta et al. (US 2018/0000810 A1; published 04 January 2018; of record).
Heresco-Levy et al., Kramer et al., and Kim et al. are relied upon as discussed above.
Heresco-Levy et al., Kramer et al., and Kim et al. do not specifically disclose MCC PH 102 as in claims 7 and 14.
Gupta et al. discloses compositions useful in the treatment of tuberculosis (abstract) that may include cycloserine (paragraph [0213]) wherein pharmaceutically acceptable disintegrants therein include croscarmellose sodium (paragraph [0133]) and excipient/diluent therein includes microcrystalline cellulose PH 102 (paragraphs [0132], [0236]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Heresco-Levy et al., Kramer et al., Kim et al., and Gupta et al. by making the tablet of Heresco-Levy et al. in view of Kramer et al. and Kim et al. as discussed above wherein 
Further regarding claims 7 and 14, although Heresco-Levy et al. suggests including disintegrators in the cycloserine composition, Heresco-Levy et al. does not disclose croscarmellose as such a disintegrator.  However, Kim et al. discloses croscarmellose as a disintegrant, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use croscarmellose as suggested by Kim et al. as the disintegrator in the composition of Heresco-Levy et al. in view of Kramer et al. and Kim et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because croscarmellose is a known disintegrator/disintegrant for use in pharmaceuticals that may include cycloserine, and Heresco-Levy et al. suggests adding disintegrators/disintegrants.
Regarding claim 6, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Heresco-Levy et al. and to include 43-800 mg of one or more of the excipients listed above in the core tablet composition of Heresco-Levy et al. in view of Kramer et al., Kim et al., and Gupta et al. as discussed above, with a reasonable expectation of success.  Such range of excipients overlaps the claimed ranges of prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Further regarding claim 6, although the tablet of Heresco-Levy et al. in view of Kramer et al. and Kim et al. and Gupta et al. as discussed above includes croscarmellose as disintegrator, Heresco-Levy et al., Kramer et al., and Kim et al. do not specifically disclose croscarmellose sodium as claimed.  However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute croscarmellose sodium for the croscarmellose in the tablet of Heresco-Levy et al. in view of Kramer et al. and Kim et al. and Gupta et al. as discussed above, with a reasonable expectation of success, given that croscarmellose and croscarmellose sodium are both disintegrators/disintegrants used in cycloserine compositions, and given that it is prima facie obvious to substitute equivalents (i.e., croscarmellose and croscarmellose sodium) known for the same purpose (i.e., disintegrators/disintegrants used in cycloserine compositions) per MPEP 2144.06(II).

Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive.
Applicant argues that one need not show unexpected results over the entire range of the claimed invention, and thus here a lack of mannitol and a weight percent of enteric coating layer of greater than 10% are common features of the claimed solid dosage form contributing to superior results (remarks pages 8-9).  In response, 
With respect to unexpected results, the claims still are not commensurate in scope with the tested inventive formulations with respect to ingredients, concentrations, and weights.  The tested formulations contain specific ingredients, concentrations, and weights which are not all recited in the claims, and applicant has not provided persuasive evidence showing a trend in the exemplified data which reasonably extends the probative value of such data to the full claimed scope (see MPEP 716.02(d)(I)).
As discussed in the previous Office action, the test results discussed in the declaration, which correspond to Example 4 in the specification, do not persuasively demonstrate unexpected results because the claims are not commensurate in scope with the tested formulations with respect to ingredients, concentrations, and coating weights; and the dissolution test results do not persuasively show that such results flow from the lack of pH adjusters and mannitol.  The tested formulations which declarant and applicant assert demonstrate unexpected results (i.e., Formulations 14, 15, 17, and 
Applicant argues that the common approach known in the art to solve the stability problem associated with D-cycloserine is to use pH adjusters (remarks pages 9-10).  In response, as discussed in the rejections, Heresco-Levy et al. does not teach any such pH adjuster in the composition as summarized above.  Although Kramer et al. and Kim prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make cycloserine dosage forms, such as the composition of Heresco-Levy et al. in view of Kramer et al. and Kim et al. as discussed above, without a pH adjuster, with a reasonable expectation of success.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617